DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
2.	Claims 12 – 20 are pending in the application.

Claim Analysis
3.	Summary of Claim 12:
A method for recycling a cellulose waste containing cellulose, the method comprising: 

hydrolyzing the cellulose waste such that the cellulose in the hydrolyzed cellulose waste has a degree of polymerization of about 240 to about 860; 

dissolving the cellulose in the hydrolyzed cellulose waste having the degree of polymerization of about 240 to about 860 in an aqueous solution containing (i) lithium hydroxide (LiOH) and (ii) urea ((NH2)2CO) to produce a cellulose solution containing dissolved cellulose from the cellulose waste; 

and extruding the cellulose solution containing the dissolved cellulose into a coagulation bath containing a coagulant configured to coalesce the dissolved cellulose in the extruded solution, thereby reforming the dissolved cellulose from the cellulose waste into a regenerated fiber or film.

 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 12-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushan, et al. (CN102443868A; English Machine Translation incorporated herewith).
Regarding claim 12, Yushan et al. teach a method for manufacturing regenerated cellulose fibers, comprising the steps of using an alkali metal hydroxide/urea/water system as a solvent, mixing with cellulose materials to prepare a solution, and mixing the solution in a device that is an extruder, and preparing regenerated cellulose fibers in a dry-jet wet spinning process, wherein the dry-wet spinning process is a coagulation bath (claims 1, 9 and 10) thereby reading on the “extruding the cellulose solution containing the dissolved cellulose into a coagulation bath containing a coagulant configured to coalesce the dissolved cellulose in the extruded solution, thereby reforming the dissolved cellulose from the cellulose waste into a regenerated fiber or film”, wherein the cellulose raw material used in the method is cellulose pulp with a degree of polymerization of 250-800 [0038] thereby reading on the  “hydrolyzing the cellulose waste such that the cellulose in the hydrolyzed cellulose waste has a degree of polymerization of about 240 to about 860” as required by the instant claim, and wherein the alkali metal hydroxide is lithium hydroxide ([0040], Example 16) thereby reading on the “aqueous 2)2CO) to produce a cellulose solution” as required by the instant claim.
Regarding claim 13, Yushan et al. teach the coagulation bath contains sulfuric acid (claim 9).
Regarding claim 14, Yushan et al. teach a concentration of 5 wt% sulfuric acid, a temperature of -15 C for the mixed aqueous solution and a degree of polymerization of 500 (Example 1, [0054]).
Regarding claim 17, Yushan et al. teach a method for manufacturing regenerated cellulose fibers, comprising the steps of using an alkali metal hydroxide/urea/water system as a solvent, mixing with cellulose materials to prepare a solution, and mixing the solution in a device that is an extruder, and preparing regenerated cellulose fibers in a dry-jet wet spinning process, wherein the dry-wet spinning process is a coagulation bath (claims 1, 9 and 10) thereby reading on the “extruding the cellulose solution containing the dissolved cellulose into a coagulation bath containing a coagulant configured to coalesce the dissolved cellulose in the extruded solution, thereby reforming the dissolved cellulose from the cellulose waste into a regenerated fiber or film”, wherein the cellulose raw material used in the method is cellulose pulp with a degree of polymerization of 250-800 [0038] thereby reading on the  “hydrolyzing the cellulose waste such that the cellulose in the hydrolyzed cellulose waste has a degree of polymerization of about 240 to about 860” as required by the instant claim, and wherein the alkali metal hydroxide is lithium hydroxide ([0040], Example 16) thereby reading on the “aqueous solution containing (i) lithium hydroxide (LiOH) and (ii) urea ((NH2)2CO) to produce a cellulose solution” as required by the instant claim. Yushan et al. teach the temperature of 0 C for the mixed aqueous solution and a concentration of cellulose of 5.3 and 5.8 (Examples 5, 6) thereby reading on the temperature and concentration as required by the instant claim.
Regarding claim 18, Yushan et al. teach a concentration of 5 wt% sulfuric acid, a temperature of -15 C for the mixed aqueous solution and a degree of polymerization of 500 (Example 1, [0054]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yushan, et al. (CN102443868A; English Machine Translation incorporated herewith) in view of von der Eltz (US Patent 5,609,676 as listed on the IDS dated 11-11-2019).
Regarding claims 15-16 and 19-20, Yushan et al. teach the method of claim 12 as set forth above and incorporated herein by reference. 
Yushan et al. do not particularly teach the cellulose containing a dye and reforming the dissolved cellulose into a regenerated fiber without removing the dye from the cellulose waste, the regenerated fiber having an intrinsic color. Regarding claim 16, Yushan et al. are further silent on the second dye.
von der Eltz teach a process which comprises suspending a dyed cellulose material in an alkali metal hydroxide solution thereby recycling cellulosic waste textiles into similarly colored or colorless fiber materials (claim 1) wherein the dyes are selected from monoazo, disazo, polyazo, among others (claim 5) thereby reading on the first and the second dye as required by the instant claim. von der Eltz offer the motivation of using a method comprising a dyed cellulose material due to its ability to produce fibers or films of waste textiles sorted by color (col. 1 line 34). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the first and second dye of von der Eltz in the process of Yushan et al., thereby arriving at the claimed invention.

Response to Arguments
8.	Applicant’s arguments, see p. 1-3, filed 11/16/2021, with respect to the rejection of claims 12-20 under 103 over Zhang in view of Luo et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground(s) of rejection is made in view of Yushan, et al.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763